Citation Nr: 1442479	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  10-46 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Whether new and material evidence has been presented to reopen a service connection claim for bilateral ankle problems, and if so, whether service connection may be granted.

3.  Whether new and material evidence has been presented to reopen a service connection claim for a left hip disorder, and if so, whether service connection may be granted.

4.  Whether new and material evidence has been presented to reopen a service connection claim for bilateral foot disorder, and if so, whether service connection may be granted.

5.  Entitlement to a rating in excess of 10 percent since December 16, 2008, for right basocervical femoral neck stress fracture, status post internal fixation (hereinafter right hip disability).

6.  Entitlement to a rating in excess of 10 percent since April 16, 2003, for chondromalacia of the left patella.

7.  Entitlement to a rating in excess of 10 percent since April 16, 2003, for chondromalacia of the right patella.

8.  Entitlement to a higher rating for degenerative disc disease of the lumbar spine.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Risa Rohrberger, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1997 to December 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2004, June 2009, May 2010, and June 2011, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The May 2004 decision declined to reopen claims of entitlement to service connection for a left hip disorder and bilateral ankles, and confirmed and continued a 10 percent rating for each knee.  The June 2009 rating decision confirmed and continued a 10 percent rating for the right hip disability and a 40 percent rating for degenerative disc disease of the lumbar spine.  The May 2010 decision declined to reopen a claim of entitlement to service connection for bilateral foot disorder and denied entitlement to a TDIU.  The June 2011 decision denied entitlement to service connection for depression.

In January 2014, the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A transcript has been associated with the claims file.  At the hearing, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2013).  Therefore, the Board may properly consider such newly received evidence.

By way of background, the Veteran filed an increased rating claim for his bilateral knees on April 16, 2003, marking the beginning of the appeal period before the Board.  The RO has treated a May 2004 rating decision as a prior final denial of many of the claims on appeal.  However, in November 2004 the Veteran submitted a document that expressed disagreement with the denials of service connection for the left hip disorder and bilateral ankle problems, as well as the denial of higher ratings for bilateral knee disabilities.  Construing this evidence in the light most favorable to the Veteran, the Board finds the November 2004 submission to be a timely notice of disagreement (NOD) with the May 2004 rating decision with respect to these four claims.  Accordingly, the decision did not become final and these four appeals are still pending.  38 C.F.R. §§ 20.201, 20.302(a) (2013).

As to the claim for a higher rating for right hip disability, a November 2005 rating decision confirmed and continued the 10 percent rating and no additional evidence pertinent to the issue was physically or constructively associated with the claims file within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the November 2005 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  The Veteran filed an increased rating claim on December 16, 2008, marking the beginning of the appeal period before the Board.

In addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Thus, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issue of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for an upper back disability has been raised by the record.  Specifically, in a March 2005 submission, the Veteran stated that he had constant upper back pain.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

As discussed in further detail below, the Board is reopening the claims for service connection for a left hip disorder, bilateral foot disability, and bilateral ankle disability because new and material evidence has been received; however, as further development is needed prior to a final adjudication, the merits of these issues, as well as the remaining issues (apart from the lumbar spine claim), are addressed in the REMAND portion of the decision below and the claims are REMANDED to the AOJ.


FINDINGS OF FACT

1.  On January 17, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting a withdrawal of the appeal of the issue of entitlement to a higher rating for degenerative disc disease of the lumbar spine.

2.  In an August 2001 rating decision, the RO denied the Veteran's claim for service connection for bilateral ankle problems, and in a letter dated in September 2001, the RO notified him of the determination and of his appellate rights, but he did not appeal the determination and the decision became final.

3.  The evidence received since the August 2001 rating decision relates to an unestablished fact necessary to substantiate the claim and is not cumulative or redundant of evidence already of record.

4.  In a December 2001 rating decision, the RO denied the Veteran's claim for service connection for a left hip disorder.  Though the Veteran initiated an appeal of this decision, he did not file a Substantive Appeal and the decision became final.

5.  The evidence received since the December 2001 rating decision relates to an unestablished fact necessary to substantiate the claim and is not cumulative or redundant of evidence already of record.

6.  In a May 2004 rating decision, the RO denied the Veteran's claim for service connection for a bilateral foot disorder, and in a letter dated later that month, the RO notified him of the determination and of his appellate rights, but he did not appeal the determination and the decision became final.

7.  The evidence received since the May 2004 rating decision relates to an unestablished fact necessary to substantiate the claim and is not cumulative or redundant of evidence already of record.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to a higher rating for degenerative disc disease of the lumbar spine by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 and Supp 2013); 38 C.F.R. § 20.204 (2013).

2.  The unappealed August 2001 rating decision that denied service connection for bilateral ankle problems is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

3.  New and material evidence has been received to reopen a claim of entitlement to service connection for bilateral ankle problems.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  The December 2001 rating decision that denied service connection for a left hip disorder is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

5.  New and material evidence has been received to reopen a claim of entitlement to service connection for a left hip disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

6.  The unappealed May 2004 rating decision that denied service connection for a bilateral foot disorder is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

7.  New and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral foot disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the hearing on January 17, 2014, in the presence of the Veteran, his representative withdrew the appeal of the issue of entitlement to a higher rating for degenerative disc disease of the lumbar spine.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.

II.  Reopening claims

The Veteran seeks to reopen his previously denied claims of service connection for a left hip disorder, bilateral foot disorder, and bilateral ankle problems.

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The Veteran has one year from notification of an RO decision to initiate an appeal by filing an NOD with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a).

Where, as here, a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).  Moreover, where, as here, the prior final decisions were unappealed RO rating decisions, the United States Court of Appeals for the Federal Circuit has held that "the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Thus, the Board must now consider whether new and material evidence has been submitted to reopen the previously denied claim.

In making this determination, the Board must review all of the evidence submitted since the last final rating decision.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  New evidence will raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The regulatory requirement that the new evidence must raise a reasonable possibility of substantiating the claim "must be read as creating a low threshold."  Id. at 117.  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to why the claim was last denied.  Id. at 118.  Rather, VA should ask whether the newly submitted evidence, combined with VA assistance and considering alternative theories of entitlement, can reasonably substantiate the claim.  Id.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Bilateral ankles

The Veteran did not file an NOD with the August 2001 rating decision that denied service connection for a bilateral ankle problems and no additional evidence pertinent to the issue was physically or constructively associated with the claims file within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2013); see also Bond, 659 F.3d 1362; Buie, 24 Vet. App. at 251-52.  Thus, the August 2001 rating decision, which concluded there was no current disability, became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

The evidence considered in the final August 2001 denial consisted of the service treatment records(STRs), VA treatment records dated February 2000 to September 2000, and lay evidence.  The STRs include reports of ankle pain and a July 1998 bone scan that showed stress changes in both ankles.  The Veteran's original claim for service connection reads only "left ankle right ankle," without specifying a particular disability.  

Evidence submitted since the August 2001 final decision includes VA treatment records dated after September 2000, VA examination reports, Social Security Administration (SSA) records, lay statements, and hearing testimony.  VA treatment records dated in March 2010 and April 2010 show lay reports of ankles tiring easily and weakness on objective testing with recommendation of the use of ankle braces and physical therapy.

The March 2010 objective evidence of ankle weakness was not previously submitted to agency decisionmakers and relates to an unestablished fact necessary to substantiate the claim; namely the possible presence of a current ankle disability.  It is therefore new and material.  Shade, 24 Vet. App. at 118.  The Board reopens the Veteran's claim of entitlement to service connection for bilateral ankle problems for a de novo review on the merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Left hip

The Veteran timely filed an NOD with the December 2001 rating decision that denied service connection for a left hip disorder because there was no evidence of a current chronic disability.  The RO issued a statement of the case in March 2002, but the Veteran did not file a substantive appeal.  Thus, the December 2001 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

The evidence considered in the final December 2001 denial consisted of some STRs, VA treatment records dated prior to December 2001, a November 2001 VA joints examination report, and lay evidence.  The STRs show reports of left hip pain.

Evidence submitted since the December 2001 final decision includes VA treatment records dated from December 2001 to June 2013, VA examination reports, SSA records, lay statements, and hearing testimony.  These records include a diagnosis of osteoarthritis of the left hip based on a March 2010 x-ray.  This diagnosis of osteoarthritis was not previously submitted to agency decisionmakers and relates to an unestablished fact necessary to substantiate the claim, as it indicates a current left hip disorder.  It is therefore new and material.  Shade, 24 Vet. App. at 118.  The Board reopens the Veteran's claim of entitlement to service connection for a left hip disorder for a de novo review on the merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Bilateral feet

The Veteran did not file an NOD with the May 2004 rating decision that denied service connection for a bilateral foot disorder and no additional evidence pertinent to the issue was physically or constructively associated with the claims file within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2013); see also Bond, 659 F.3d 1362; Buie, 24 Vet. App. at 251-52.  Thus, the May 2004 rating decision, which found there remained no evidence of a current disability, became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

The evidence considered in the final May 2004 denial consisted of the STRs; service personnel records; VA treatment records dated prior to May 2004, and lay evidence.  The STRs include a July 1998 bone scan that showed stress changes in both calcanei and reports of foot pain.  The Veteran's original claim for service connection reads, "both right and left feet[:] when I walk [I lose] my balance/ my feet curve inward."  In all other references to his feet prior to May 2004, he merely lists both right and left feet, without specifying a particular disability.  

Evidence submitted since the May 2004 final decision includes VA treatment records dated from May 2004 to June 2013, VA examination reports, SSA records, lay statements, and hearing testimony.  In his March 2010 request to reopen the claim, the Veteran stated, "my body is hurting completely from my back down to my feet left and right side."  He described his feet "twisting and throwing my body off balance and collapsing" and contended that these problems are related to the stress changes in the calcanei shown in service.

The March 2010 report of foot pain was not previously submitted to agency decisionmakers and relates to an unestablished fact necessary to substantiate the claim, as it indicates the possible presence of a current foot disability.  It is therefore new and material.  Shade, 24 Vet. App. at 118.  The Board reopens the Veteran's claim of entitlement to service connection for a bilateral foot disorder for a de novo review on the merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

The appeal of the issue of entitlement to a higher rating for degenerative disc disease of the lumbar spine is dismissed.

New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral ankle problems; to this extent the appeal is granted.  

New and material evidence has been received to reopen the claim of entitlement to service connection for a left hip disorder; to this extent the appeal is granted.  

New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral foot disorder; to this extent the appeal is granted.  


REMAND

With respect to all remanded claims, it appears that there may be outstanding relevant VA treatment records.  The Veteran and his representative have indicated that he was treated at the VA Medical Center (VAMC) in Richmond between January 1999 and February 2000.  The Board also notes gaps in the VA treatment records from September 2000 to March 2003, and July 2004 to April 2006.  Any relevant VA treatment records dated during these periods should be obtained.

The regulations at 38 C.F.R. § 3.159(c)(4) present a low threshold for the requirement that evidence indicate that the claimed disability may be associated with in-service injuries for the purposes of a VA examination.  In this case, the Board finds that the record does not contain sufficient evidence for the Board to make a decision on the claims of service connection for bilateral ankle problems, a left hip disorder, and a bilateral foot disorder.  Therefore, a remand is necessary to afford the Veteran a VA examination to address the etiology of any currently-diagnosed ankle, foot, or left hip disabilities.

Moreover, the Veteran has not been provided with notice regarding the secondary aspect of his service connection claims.  In addition to direct service connection, the Veteran alternately contends that his left hip, ankles, feet, and depression are secondary to his service-connected right hip and bilateral knee disabilities.  As the Veteran has not been provided with notice that expressly addresses the requirements for secondary service connection, such notice should be provided on remand.  

The most recent VA examinations of the bilateral knees and right hip took place in 2010, more than four years ago.  Additionally, the Veteran reports that at the January 2009 VA examination, the range of motion measurements were inaccurate because he was forced to move past the point of pain.  The Board finds it is not able to conclusively determine the current severity of the Veteran's right hip or bilateral knees based on the current record.  Thus, the Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination to assess the current severity of his service-connected right hip and bilateral knees.  

The Veteran contends that his claimed depression is due to his service-connected right hip and bilateral knees.  The medical evidence of record indicates that the Veteran may have had a diagnosis of depression during the pendency of the appeal but it also indicates that his depressive symptoms may actually have been components of his diagnosed schizoaffective disorder and/or service-connected posttraumatic stress disorder (PTSD), rather than the basis for a separate diagnosis.  The Board finds that a VA psychiatric examination is necessary in order to determine whether the Veteran has a current disability of depression, and if so, whether it is related to his service-connected right hip and/or bilateral knees.  A disability is "current" when a claimant has a disability at the time a claim for VA disability compensation is filed (here, June 2010) or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In light of the remand of the Veteran's service connection and increased rating claims, the Board finds that the Veteran's TDIU claim is intertwined with the adjudication of those issues.  As such, this issue must likewise be remanded and the VA medical examinations of the Veteran should include consideration of whether he is prevented from securing or following a substantially gainful occupation due to his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter regarding the evidence and information necessary to substantiate his claims of entitlement to service connection, to include as secondary to his service-connected right hip and bilateral knee disabilities. 

2.  Obtain VA any treatment records, physically or electronically, from the Richmond VAMC dated between January 1999 and February 2000, September 2000 and March 2003, July 2004 and April 2006, and after June 2013 that are relevant to the Veteran's depression, bilateral hips, ankles, feet, or knees.

3.  After associating all outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to address the etiology of any diagnosed disability of the left hip, either ankle, or either foot.  The examiner should review the Veteran's claims file in conjunction with his examination.  After conducting any necessary tests, the examiner should:

a)  Identify any disabilities of the left hip, ankles, or feet found to be present at any time since October 1999.

b)  For each diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that the diagnosis:

i.  had its onset in service, or is otherwise related to any disease or injury in service (including the 1998 accident, reports of pain, and bone scan results of stress changes in service); or 

ii.  was caused or aggravated by his service-connected right hip and/or bilateral knee disabilities.

An explanation for the conclusions reached should be set forth.  If the examiner determines that a medical opinion cannot be rendered without resorting to speculation, an explanation as to why that is so should be expressed, to include a recitation of any missing facts necessary to render a non-speculative opinion.

4.  After associating any outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected right hip and bilateral knees.  The claims file (paper and electronic) should be reviewed by the examiner in conjunction with the examination and such review should be noted.  Any necessary tests should be conducted.  

All range of motion testing should indicate at what degree pain occurs and describe any increased pain, fatigue, weakness, or incoordination with repetitive motion.  Functional limitations should be addressed.  Instability of the knees should be addressed.

The examiner should also opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.

A complete rationale for any opinion expressed and conclusion reached should be set forth.

5.  After associating any outstanding records with the claims file, schedule the Veteran for an appropriate VA psychiatric examination to address his claimed depression.  The examiner should review the Veteran's claims file in conjunction with his examination.  After conducting a relevant examination of the Veteran, the examiner should do the following:

a)  In light of his diagnoses of PTSD and schizoaffective disorder, please state whether or not the Veteran has had a separate and distinct diagnosis of depression at any point since June 2010.  Please provide an explanation for any opinion offered. 

b)  If the examiner finds that at any point since June 2010, the Veteran had a current diagnosis of depression distinct from his PTSD and schizoaffective disorder, state whether it is at least as likely as not (50 percent probability or greater) that 

i.  the depression had its onset in service, or is otherwise related to any disease or injury in service.

ii.  the depression is caused or aggravated by his service-connected disabilities (including his right hip and bilateral knees).

An explanation for the conclusions reached should be set forth.  If the examiner determines that a medical opinion cannot be rendered without resorting to speculation, an explanation as to why that is so should be expressed, to include a recitation of any missing facts necessary to render a non-speculative opinion.

6.  Then readjudicate the claims.  If any action remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 




appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


